LACOMBE, Circuit Judge.
The locality, the movements of the vessels and the contentions of the respective parties are set forth very fully in Judge Hazel’s opinion and need not be repeated here.
The crux of the case is the answer to the question, “What caused the Glidden’s bow to sheer in towards the Princeton’s?
There are three possible answers:
(1) That her navigator steered her so that her head would swing in.
(2) That through individual eccentricity she swung herself in, contrary to the attempted guidance of her navigator.
(3) That some force emanating from the Princeton either sucked the bow in or forced the stern out.
I. The first answer may be disregarded. The navigator testifies that he did not steer her into collision, and it is inconceivable that he should.
2. There is sufficient evidence to warrant a finding that the Glidden had in the past taken similar sheers without visible cause. Therefore the inference is warranted that she may have done so on this occasion.
[1] 3. We do not understand there is any contention that the movement of the Princeton “sucked” the bow in, since her stern had not yet come near enough to the Glidden’s bow' to exert any suction on it. The sole contention is that there is a pushing force exerted by the water displaced as a vessel’s bow moves through it. The theory is that, since the displaced water must go somewhere, it must run off to port and starboard. There is no judicial acceptance of such theory, except, possibly the deliverance of a Canadian trial judge. Cadwell v. Ship Bielman, 10 Exchequer Rep. Canada, 155. It would seem that if such a phenomenon were known it would find place in standard books on navigation, and the able and experienced counsel who tried and argued *201the cause would have submitted excerpts therefrom for our consideration. Under these circumstances we cannot take judicial notice that there is such a force. No text-book tells of it; no such phenomenon has come within our individual observation; we do not know it to be “a fact in nature.” The theory advanced that because water is displaced at the bow it will be pushed oft" either side, because there is nowhere else for it to go, we do not find persuasive. There is, displacement only because the vessel moves forward;, she moves forward only because the screw behind her is pushing the water back; it seems to us more reasonable to suppose that the displaced particles of water take the shortest possible course, some along the sides of the ship, some along her bottom, to the place where room has been made for them by the movement of the screw and the consequent backward movement of the particles of water which the screw has kicked. Possibly this theory of what will happen may be incorrect; but certainly we cannot accept the theory advanced on the brief unless the weight of testimony supports it. But the weight of testimony is the other way. The master and mate of the Glidden say they have seen such action, the. master of the Princeton apparently agrees that it exists in the case of a loaded boat—what difference a load would make as to direction of displaced water we cannot conceive—but this testimony is completely overborne by the multitude of disinterested witnesses of large experience who have testified the other way. If this force pushing out from the bows of a moving vessel is exerted, it seems to us inconceivable that none of these witnesses, who for many years have been navigating steam vessels, large and small, ever observed a movement of objects away from the moving vessel which such force would necessarily produce.
[2] Our conclusion therefore is that the second answer above suggested is the true one, and for that reason the decree is reversed, with costs of this appeal, and cause remitted, with instructions to decree in conformity with this opinion.